news FOR IMMEDIATE RELEASE May 20, 2011 Energy Announces Investor Conference Call to Discuss Gas Price Realizations DENVER, CO, May 20, 2011: PDC Energy (the "Company" or "PDC") (NASDAQ: PETD) today announced the Company will host a conference call on Monday, May 23, 2011 toprovide additional detail on previously announced gas price realizations.Conference call materials will be available on the Company's website, www.petd.com, at the time of the call. Conference Call and Webcast: Date/Time: Monday, May 23, 2011, 1:00 p.m. EDT Webcast available at: www.petd.com Domestic Dial-In (toll free): 877-312-5520 International Dial-In: 253-237-1142 Conference ID: 69692369 Replay Numbers: Domestic (toll free): 800-642-1687 International Dial-In: 706-645-9291 Conference ID: 69692369 Upcoming Conference Presentations PDC is scheduled to present at Hart Energy’s Developing Unconventional Oil Conference in Denver, Colorado on May 25, 2011.Please see the Company’s website for full details. About PDC Energy PDC Energy is an independent energy company engaged in the development, production and marketing of natural gas and oil.Its operations are focused in the Rocky Mountains with additional operations in the Appalachian and Permian Basins.PDC is included in the S&P SmallCap 600 Index and the Russell 3000 Index of Companies. Contact:Marti Dowling Manager Investor Relations 303-831-3926 ir@petd.com
